Exhibit 10.18

EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated as of March 6, 2007, by and between B&G FOODS, INC.
(hereinafter the “Corporation”) and Vanessa E. Maskal (hereinafter “Maskal”).

WHEREAS, subject to the terms of this Agreement, the Corporation desires to
secure the services of Maskal as Executive Vice President of Sales (hereinafter
“Executive Vice President of Sales”), and Maskal desires to accept such
employment.

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Maskal
agree with each other as follows:


1.             EFFECTIVE DATE.  FOR PURPOSES OF THIS AGREEMENT, THE “EFFECTIVE
DATE” SHALL MEAN JANUARY 1, 2007.


2.             EMPLOYMENT. MASKAL WILL RENDER FULL-TIME PROFESSIONAL SERVICES TO
THE CORPORATION AND, AS DIRECTED BY THE CORPORATION, TO ITS SUBSIDIARIES OR
OTHER AFFILIATES (AS DEFINED IN PARAGRAPH 3 BELOW), IN THE CAPACITY OF EXECUTIVE
VICE PRESIDENT OF SALES UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT.  SHE
WILL AT ALL TIMES, FAITHFULLY, INDUSTRIOUSLY AND TO THE BEST OF HER ABILITY,
PERFORM ALL DUTIES THAT MAY BE REQUIRED OF HER BY VIRTUE OF HER POSITION AS
EXECUTIVE VICE PRESIDENT OF SALES AND IN ACCORDANCE WITH THE DIRECTIONS AND
MANDATES OF THE BOARD OF DIRECTORS OF THE CORPORATION.  IT IS UNDERSTOOD THAT
THESE DUTIES SHALL BE SUBSTANTIALLY THE SAME AS THOSE OF AN EXECUTIVE VICE
PRESIDENT OF SALES OF A SIMILAR BUSINESS CORPORATION ENGAGED IN A SIMILAR
ENTERPRISE. MASKAL IS HEREBY VESTED WITH AUTHORITY TO ACT ON BEHALF OF THE
CORPORATION IN KEEPING WITH POLICIES ADOPTED BY THE BOARD OF DIRECTORS, AS
AMENDED FROM TIME TO TIME.  MASKAL SHALL REPORT TO THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER (HEREINAFTER THE “CHIEF EXECUTIVE OFFICER”) AND THE BOARD OF
DIRECTORS.


3.             SERVICES TO SUBSIDIARIES OR OTHER AFFILIATES. THE CORPORATION AND
MASKAL UNDERSTAND AND AGREE THAT IF AND WHEN THE CORPORATION SO DIRECTS, THE
EXECUTIVE VICE PRESIDENT OF SALES SHALL ALSO PROVIDE SERVICES TO ANY SUBSIDIARY
OR OTHER AFFILIATE (AS DEFINED BELOW) BY VIRTUE OF HER EMPLOYMENT UNDER THIS
AGREEMENT.  IF SO DIRECTED, MASKAL AGREES TO SERVE AS EXECUTIVE VICE PRESIDENT
OF SALES OF SUCH SUBSIDIARY OR OTHER AFFILIATE, INCLUDING, BUT NOT LIMITED TO,
THE PARENT CORPORATION, IF ANY, OF THE CORPORATION, AS A CONDITION OF HER
EMPLOYMENT UNDER THIS AGREEMENT, AND UPON THE TERMINATION OF HER EMPLOYMENT
UNDER THIS AGREEMENT, MASKAL SHALL NO LONGER PROVIDE SUCH SERVICES TO THE
SUBSIDIARY OR OTHER AFFILIATE. THE PARTIES RECOGNIZE AND AGREE THAT MASKAL SHALL
PERFORM SUCH SERVICES AS PART OF HER OVERALL PROFESSIONAL SERVICES TO THE
CORPORATION BUT THAT IN CERTAIN CIRCUMSTANCES APPROVED BY THE CORPORATION SHE
MAY RECEIVE ADDITIONAL COMPENSATION FROM SUCH SUBSIDIARY OR OTHER AFFILIATE. 
FOR PURPOSES OF THIS AGREEMENT, AN “AFFILIATE” IS ANY CORPORATION OR OTHER
ENTITY THAT IS CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH THE
CORPORATION. “CONTROL” MEANS THE DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF AT
LEAST FIFTY (50%) PERCENT INTEREST IN THE INCOME OF SUCH CORPORATION OR ENTITY,
OR THE POWER TO ELECT AT LEAST FIFTY (50%) PERCENT OF THE DIRECTORS OF SUCH
CORPORATION OR ENTITY, OR SUCH OTHER RELATIONSHIP WHICH IN FACT CONSTITUTES
ACTUAL CONTROL.


--------------------------------------------------------------------------------



4.             TERM OF AGREEMENT. THE TERM OF MASKAL’S EMPLOYMENT UNDER THIS
AGREEMENT SHALL BE TWO (2) YEARS FROM THE EFFECTIVE DATE; PROVIDED THAT UNLESS
NOTICE OF TERMINATION HAS BEEN PROVIDED IN ACCORDANCE WITH PARAGRAPH 7(A) AT
LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF THE INITIAL TWO (2) YEAR TERM
OR ANY ADDITIONAL TWELVE (12) MONTH TERM (AS PROVIDED BELOW), OR UNLESS THIS
AGREEMENT IS OTHERWISE TERMINATED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL TWELVE
(12) MONTH PERIODS (THE “TERM”).


5.             BASE COMPENSATION. DURING THE TERM, IN CONSIDERATION FOR THE
SERVICES AS EXECUTIVE VICE PRESIDENT OF SALES REQUIRED UNDER THIS AGREEMENT, THE
CORPORATION AGREES TO PAY MASKAL AN ANNUAL BASE SALARY OF TWO HUNDRED TWENTY
THOUSAND DOLLARS ($220,000), OR SUCH HIGHER FIGURE AS MAY BE DETERMINED AT AN
ANNUAL REVIEW OF HER PERFORMANCE AND COMPENSATION BY THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS.  THE ANNUAL REVIEW OF MASKAL’S BASE SALARY SHALL BE
CONDUCTED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS WITHIN A
REASONABLE TIME AFTER THE END OF EACH FISCAL YEAR OF THE CORPORATION AND ANY
INCREASE SHALL BE RETROACTIVE TO JANUARY 1ST OF THE THEN CURRENT AGREEMENT YEAR.
THE AMOUNT OF ANNUAL BASE SALARY SHALL BE PAYABLE IN EQUAL INSTALLMENTS
CONSISTENT WITH THE CORPORATION’S PAYROLL PAYMENT SCHEDULE FOR OTHER EXECUTIVE
EMPLOYEES OF THE CORPORATION. MASKAL MAY CHOOSE TO SELECT A PORTION OF HER
COMPENSATION TO BE PAID AS DEFERRED INCOME THROUGH QUALIFIED PLANS OR OTHER
PROGRAMS CONSISTENT WITH THE POLICY OF THE CORPORATION AND SUBJECT TO ANY AND
ALL APPLICABLE FEDERAL, STATE OR LOCAL LAWS, RULES OR REGULATIONS.


6.             OTHER COMPENSATION AND BENEFITS. DURING THE TERM, IN ADDITION TO
HER BASE SALARY, THE CORPORATION SHALL PROVIDE MASKAL THE FOLLOWING:


(A)           INCENTIVE COMPENSATION. MASKAL SHALL PARTICIPATE IN AN ANNUAL
INCENTIVE COMPENSATION PLAN (THE “INCENTIVE COMPENSATION PLAN”), AS SHALL BE
ADOPTED AND/OR MODIFIED FROM TIME TO TIME BY THE BOARD OF DIRECTORS. INCENTIVE
COMPENSATION AWARDS ARE CALCULATED AS A PERCENTAGE OF MASKAL’S BASE SALARY ON
THE LAST DAY OF THE INCENTIVE COMPENSATION PLAN PERFORMANCE PERIOD. THE
PERCENTAGES OF BASE SALARY THAT MASKAL IS ELIGIBLE TO RECEIVE BASED ON
PERFORMANCE ARE 35% AT “THRESHOLD” AND 70% AT “TARGET,” AS SUCH TERMS ARE
DEFINED IN THE INCENTIVE COMPENSATION PLAN.  INCENTIVE COMPENSATION AWARDS ARE
PAYABLE NO LATER THAN NINETY (90) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF
THE CORPORATION.  IN ADDITION, MASKAL SHALL BE ELIGIBLE TO PARTICIPATE IN THE
CORPORATION’S 2004 LONG-TERM INCENTIVE PLAN AND ALL OTHER INCENTIVE COMPENSATION
PLANS, IF ANY, THAT MAY BE ADOPTED BY THE CORPORATION FROM TIME TO TIME AND WITH
RESPECT TO WHICH THE OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ELIGIBLE
TO PARTICIPATE.


(B)           VACATION. MASKAL SHALL BE ENTITLED TO FOUR (4) WEEKS OF
COMPENSATED VACATION TIME DURING EACH YEAR, TO BE TAKEN AT TIMES MUTUALLY AGREED
UPON BETWEEN HER AND THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION.  VACATION
ACCRUAL SHALL BE LIMITED TO THE AMOUNT STATED IN THE CORPORATION’S POLICIES
CURRENTLY IN EFFECT, AS AMENDED FROM TIME TO TIME.


(C)           SICK LEAVE AND DISABILITY. MASKAL SHALL BE ENTITLED TO PARTICIPATE
IN SUCH COMPENSATED SICK LEAVE AND DISABILITY BENEFIT PROGRAMS AS ARE OFFERED TO
THE CORPORATION’S OTHER EXECUTIVE EMPLOYEES.

2


--------------------------------------------------------------------------------



(D)           MEDICAL AND DENTAL INSURANCE. MASKAL, HER SPOUSE, AND HER
DEPENDENTS, SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL AND DENTAL
INSURANCE PROGRAMS AS ARE PROVIDED TO THE CORPORATION’S OTHER EXECUTIVE
EMPLOYEES.


(E)           EXECUTIVE BENEFITS AND PERQUISITES. MASKAL SHALL BE ENTITLED TO
RECEIVE ALL OTHER EXECUTIVE BENEFITS AND PERQUISITES TO WHICH ALL OTHER
EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ENTITLED.


(F)            AUTOMOBILE AND CELLULAR PHONE. THE CORPORATION AGREES TO PROVIDE
MASKAL WITH A MONTHLY AUTOMOBILE ALLOWANCE OF $833.33 AND TO PROVIDE FOR THE USE
BY MASKAL OF A CELLULAR TELEPHONE AT THE CORPORATION’S EXPENSE.


(G)           LIABILITY INSURANCE. THE CORPORATION AGREES TO INSURE MASKAL UNDER
THE APPROPRIATE LIABILITY INSURANCE POLICIES, IN ACCORDANCE WITH THE
CORPORATION’S POLICIES AND PROCEDURES, FOR ALL ACTS DONE BY HER WITHIN THE SCOPE
OF HER AUTHORITY IN GOOD FAITH AS EXECUTIVE VICE PRESIDENT OF SALES THROUGHOUT
THE TERM.


(H)           PROFESSIONAL MEETINGS AND CONFERENCES. MASKAL WILL BE PERMITTED TO
BE ABSENT FROM THE CORPORATION’S FACILITIES DURING WORKING DAYS TO ATTEND
PROFESSIONAL MEETINGS AND TO ATTEND TO SUCH OUTSIDE PROFESSIONAL DUTIES AS HAVE
BEEN MUTUALLY AGREED UPON BETWEEN HER AND THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION.  ATTENDANCE AT SUCH APPROVED MEETINGS AND ACCOMPLISHMENT OF
APPROVED PROFESSIONAL DUTIES SHALL BE FULLY COMPENSATED SERVICE TIME AND SHALL
NOT BE CONSIDERED VACATION TIME. THE CORPORATION SHALL REIMBURSE MASKAL FOR ALL
REASONABLE EXPENSES INCURRED BY HER INCIDENT TO ATTENDANCE AT APPROVED
PROFESSIONAL MEETINGS, AND SUCH REASONABLE ENTERTAINMENT EXPENSES INCURRED BY
MASKAL IN FURTHERANCE OF THE CORPORATION’S INTERESTS; PROVIDED, HOWEVER, THAT
SUCH REIMBURSEMENT IS APPROVED BY THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION.


(I)            PROFESSIONAL DUES. THE CORPORATION AGREES TO PAY DUES AND
EXPENSES TO PROFESSIONAL ASSOCIATIONS AND SOCIETIES AND TO SUCH COMMUNITY AND
SERVICE ORGANIZATIONS OF WHICH MASKAL IS A MEMBER PROVIDED SUCH DUES AND
EXPENSES ARE APPROVED BY THE CHIEF EXECUTIVE OFFICER AS BEING IN THE BEST
INTERESTS OF THE CORPORATION.


(J)            LIFE INSURANCE. THE CORPORATION SHALL PROVIDE MASKAL WITH LIFE
INSURANCE COVERAGE ON THE SAME TERMS AS SUCH COVERAGE IS PROVIDED TO ALL OTHER
EXECUTIVE EMPLOYEES OF THE CORPORATION.


(K)           BUSINESS EXPENSES. THE CORPORATION SHALL REIMBURSE MASKAL FOR
REASONABLE EXPENSES INCURRED BY THE EXECUTIVE VICE PRESIDENT OF SALES IN
CONNECTION WITH THE CONDUCT OF BUSINESS OF THE CORPORATION AND ITS SUBSIDIARIES
OR OTHER AFFILIATES.


7.             TERMINATION WITHOUT CAUSE.


(A)           BY THE CORPORATION. THE CORPORATION MAY, IN ITS DISCRETION,
TERMINATE MASKAL’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY TIME UPON SIXTY
(60) DAYS PRIOR WRITTEN NOTICE OR AT SUCH LATER TIME AS MAY BE SPECIFIED IN SAID
NOTICE.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AFTER SUCH TERMINATION,
ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES SHALL CEASE.

3


--------------------------------------------------------------------------------



(I)            UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO SUBPARAGRAPH (A)
ABOVE, SUBJECT TO THE TERMS IN SUBPARAGRAPH (II) AND PARAGRAPH 9 BELOW AND THE
REQUIREMENTS OF PARAGRAPH 10 BELOW, IN ADDITION TO ALL ACCRUED AND VESTED
BENEFITS PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES,
INCLUDING, BUT NOT LIMITED TO, UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER
THE INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE PERIODS, MASKAL
SHALL BE PROVIDED WITH THE FOLLOWING SALARY CONTINUATION AND OTHER BENEFITS FOR
THE DURATION OF THE SEVERANCE PERIOD (AS DEFINED BELOW):  (1) CURRENT ANNUAL
BASE SALARY AND INCENTIVE COMPENSATION AWARDS EARNED AT THE THRESHOLD AMOUNT
SHALL BE PAID DURING THE SEVERANCE PERIOD (“SALARY CONTINUATION”), WHICH SALARY
CONTINUATION SHALL BE PAID IN THE SAME MANNER AND PURSUANT TO THE SAME PAYROLL
PROCEDURES THAT WERE IN EFFECT PRIOR TO THE EFFECTIVE DATE OF TERMINATION; (2)
CONTINUATION OF MEDICAL, DENTAL, LIFE INSURANCE AND DISABILITY INSURANCE FOR
HER, HER SPOUSE AND HER DEPENDENTS, DURING THE SEVERANCE PERIOD, AS IN EFFECT ON
THE EFFECTIVE DATE OF TERMINATION (“OTHER BENEFITS”), OR IF THE CONTINUATION OF
ALL OR ANY OF THE OTHER BENEFITS IS NOT AVAILABLE BECAUSE OF HER STATUS AS A
TERMINATED EMPLOYEE, A PAYMENT EQUAL TO THE MARKET VALUE OF SUCH EXCLUDED OTHER
BENEFITS; (3) IF ALLOWABLE UNDER THE CORPORATION’S QUALIFIED PENSION PLAN IN
EFFECT ON THE DATE OF TERMINATION, CREDIT FOR ADDITIONAL YEARS OF SERVICE DURING
THE SEVERANCE PERIOD; AND (4) OUTPLACEMENT SERVICES OF AN INDEPENDENT THIRD
PARTY, MUTUALLY SATISFACTORY TO BOTH PARTIES, UNTIL THE EARLIER OF ONE YEAR
AFTER THE EFFECTIVE DATE OF TERMINATION, OR UNTIL SHE OBTAINS NEW EMPLOYMENT;
THE COST FOR SUCH SERVICE WILL BE PAID IN FULL BY THE CORPORATION.  FOR PURPOSES
OF THIS AGREEMENT (EXCEPT FOR PARAGRAPH 9 BELOW), THE “SEVERANCE PERIOD” SHALL
MEAN THE PERIOD FROM THE DATE OF TERMINATION OF EMPLOYMENT TO THE FIRST (1ST)
ANNIVERSARY OF THE DATE OF SUCH TERMINATION.


(II)           SUBJECT TO PARAGRAPH 10 BELOW, IN THE EVENT MASKAL ACCEPTS OTHER
EMPLOYMENT DURING THE SEVERANCE PERIOD, THE CORPORATION SHALL CONTINUE THE
SALARY CONTINUATION IN FORCE UNTIL THE END OF THE SEVERANCE PERIOD. ALL OTHER
BENEFITS DESCRIBED IN SUBPARAGRAPH (I)(2) AND THE BENEFIT SET FORTH IN (I)(3),
OTHER THAN ALL ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S
EMPLOYMENT AND BENEFIT POLICIES, SHALL CEASE.


(III)          MASKAL SHALL NOT BE REQUIRED TO SEEK OR ACCEPT ANY OTHER
EMPLOYMENT. RATHER, THE ELECTION OF WHETHER TO SEEK OR ACCEPT OTHER EMPLOYMENT
SHALL BE SOLELY WITHIN MASKAL’S DISCRETION. IF DURING THE SEVERANCE PERIOD
MASKAL IS RECEIVING ALL OR ANY PART OF THE BENEFITS SET FORTH IN SUBPARAGRAPH
(I) ABOVE AND SHE SHOULD DIE, THEN SALARY CONTINUATION REMAINING DURING THE
SEVERANCE PERIOD SHALL BE PAID FULLY AND COMPLETELY TO HER SPOUSE OR SUCH
INDIVIDUAL DESIGNATED BY HER OR IF NO SUCH PERSON IS DESIGNATED TO HER ESTATE.


(B)           RELEASE. THE OBLIGATION OF THE CORPORATION TO PROVIDE THE SALARY
CONTINUATION AND OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH (A) ABOVE IS
CONTINGENT UPON AND SUBJECT TO THE EXECUTION AND DELIVERY BY MASKAL OF A GENERAL
RELEASE, IN FORM AND SUBSTANCE SATISFACTORY TO MASKAL AND THE CORPORATION. 
WITHOUT LIMITING THE FOREGOING, SUCH GENERAL RELEASE SHALL PROVIDE THAT FOR AND
IN CONSIDERATION OF THE ABOVE SALARY CONTINUATION AND OTHER BENEFITS, MASKAL
RELEASES AND GIVES UP ANY AND ALL CLAIMS AND RIGHTS ENSUING FROM HER EMPLOYMENT
AND TERMINATION WITH THE CORPORATION, WHICH SHE MAY HAVE AGAINST THE
CORPORATION, A SUBSIDIARY OR OTHER AFFILIATE, THEIR RESPECTIVE TRUSTEES,
OFFICERS, MANAGERS, EMPLOYEES AND AGENTS, ARISING FROM OR RELATED TO HER
EMPLOYMENT AND/OR TERMINATION.  THIS RELEASES ALL CLAIMS, WHETHER BASED UPON

4


--------------------------------------------------------------------------------



FEDERAL, STATE, LOCAL OR COMMON LAW, RULES OR REGULATIONS.  SUCH RELEASE SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


(C)           VOLUNTARY TERMINATION.  SHOULD MASKAL IN HER DISCRETION ELECT TO
TERMINATE THIS AGREEMENT, SHE SHALL GIVE THE CORPORATION AT LEAST SIXTY (60)
DAYS PRIOR WRITTEN NOTICE OF HER DECISION TO TERMINATE. EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, AT THE END OF THE SIXTY (60) DAY NOTICE PERIOD, ALL
RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES TO THE AGREEMENT SHALL CEASE,
EXCEPT FOR ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER THE CORPORATION’S
EXISTING EMPLOYMENT AND BENEFIT POLICIES, INCLUDING BUT NOT LIMITED TO, UNPAID
INCENTIVE COMPENSATION AWARDS EARNED UNDER THE INCENTIVE COMPENSATION PLAN FOR
ANY COMPLETED PERFORMANCE PERIODS. AT ANY TIME DURING THE SIXTY (60) DAY NOTICE
PERIOD, THE CORPORATION MAY PAY MASKAL FOR THE COMPENSATION OWED FOR SAID NOTICE
PERIOD AND IN ANY SUCH EVENT MASKAL’S EMPLOYMENT TERMINATION SHALL BE EFFECTIVE
AS OF THE DATE OF THE PAYMENT.


(D)           GOOD REASON. IF (I) THE BOARD OF DIRECTORS OF THE CORPORATION OR
THE CHIEF EXECUTIVE OFFICER, IN EITHER OF THEIR SOLE DISCRETION, TAKES ACTION
WHICH SUBSTANTIALLY CHANGES OR ALTERS MASKAL’S AUTHORITY OR DUTIES SO AS TO
EFFECTIVELY PREVENT HER FROM PERFORMING THE DUTIES OF THE EXECUTIVE VICE
PRESIDENT OF SALES AS DEFINED IN THIS AGREEMENT, OR REQUIRES THAT HER OFFICE BE
LOCATED AT AND/OR PRINCIPAL DUTIES BE PERFORMED AT A LOCATION MORE THAN
FORTY-FIVE (45) MILES FROM THE PRESENT CORPORATION OFFICES LOCATED IN
PARSIPPANY, NEW JERSEY, OR (II) THE CORPORATION MATERIALLY BREACHES ANY OF THE
TERMS OF THIS AGREEMENT, THEN MASKAL MAY, AT HER OPTION AND UPON WRITTEN NOTICE
TO THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER WITHIN THIRTY (30)
DAYS AFTER THE BOARD’S OR CHIEF EXECUTIVE OFFICER’S ACTION OR SUCH MATERIAL
BREACH, CONSIDER HERSELF TERMINATED WITHOUT CAUSE AND, SUBJECT TO PARAGRAPH 9 OF
THIS AGREEMENT, SHALL BE ENTITLED TO THE BENEFITS SET FORTH IN SUBPARAGRAPH
7(A), UNLESS WITHIN FIFTEEN (15) DAYS AFTER DELIVERY OF SUCH NOTICE, MASKAL’S
DUTIES HAVE BEEN RESTORED, THE OFFICE WHERE HER PRINCIPAL DUTIES ARE TO BE
PERFORMED IS RESTORED TO WITHIN FORTY-FIVE (45) MILES FROM THE PRESENT
CORPORATION OFFICES IN PARSIPPANY, NEW JERSEY, OR SUCH MATERIAL BREACH HAS BEEN
CURED, AS APPLICABLE.


(E)           DISABILITY.


(I)            THE CORPORATION, IN ITS SOLE DISCRETION, MAY TERMINATE MASKAL’S
EMPLOYMENT UPON HER TOTAL DISABILITY. IN THE EVENT SHE IS TERMINATED PURSUANT TO
THIS SUBPARAGRAPH, SHE SHALL BE ENTITLED TO THE BENEFITS SET FORTH IN
SUBPARAGRAPH 7(A), PROVIDED HOWEVER, THAT THE ANNUAL BASE SALARY COMPONENT OF
SALARY CONTINUATION SHALL BE REDUCED BY ANY AMOUNTS PAID TO MASKAL UNDER ANY
DISABILITY BENEFITS PLAN OR INSURANCE POLICY. FOR PURPOSES OF THIS AGREEMENT,
THE TERM “TOTAL DISABILITY” SHALL MEAN DEATH OR ANY PHYSICAL OR MENTAL CONDITION
WHICH PREVENTS MASKAL FROM PERFORMING HER DUTIES UNDER THIS CONTRACT FOR AT
LEAST FOUR (4) CONSECUTIVE MONTHS. THE DETERMINATION OF WHETHER OR NOT A
PHYSICAL OR MENTAL CONDITION WOULD PREVENT MASKAL FROM THE PERFORMANCE OF HER
DUTIES SHALL BE MADE BY THE BOARD OF DIRECTORS IN ITS DISCRETION. IF REQUESTED
BY THE BOARD OF DIRECTORS, MASKAL SHALL SUBMIT TO A MENTAL OR PHYSICAL
EXAMINATION BY AN INDEPENDENT PHYSICIAN SELECTED BY THE CORPORATION AND
REASONABLY ACCEPTABLE TO HER TO ASSIST THE BOARD OF DIRECTORS IN ITS
DETERMINATION, AND HER ACCEPTANCE OF SUCH PHYSICIAN SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  FAILURE TO COMPLY WITH THIS REQUEST SHALL PREVENT HER FROM
CHALLENGING THE BOARD’S DETERMINATION.

5


--------------------------------------------------------------------------------



(F)            RETIREMENT. THE CORPORATION, IN ITS SOLE DISCRETION, MAY
ESTABLISH A RETIREMENT POLICY FOR ITS EXECUTIVE EMPLOYEES, INCLUDING MASKAL,
WHICH INCLUDES THE AGE FOR MANDATORY RETIREMENT FROM EMPLOYMENT WITH THE
CORPORATION. UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO SUCH RETIREMENT
POLICY, ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE, EXCEPT THAT
MASKAL SHALL BE ENTITLED TO ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER THE
CORPORATION’S EXISTING EMPLOYMENT AND BENEFITS POLICIES, INCLUDING BUT NOT
LIMITED TO UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER THE INCENTIVE
COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE PERIODS.


(G)           OTHER PAYMENTS.  IF MASKAL IS LIABLE FOR THE PAYMENT OF ANY EXCISE
TAX (THE “EXCISE TAX”) PURSUANT TO SECTION 4999 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), OR ANY SUCCESSOR OR LIKE PROVISION, WITH RESPECT
TO ANY PAYMENT OR PROPERTY TRANSFERS RECEIVED OR TO BE RECEIVED UNDER THIS
AGREEMENT OR OTHERWISE, THE CORPORATION SHALL PAY MASKAL AN AMOUNT (THE “SPECIAL
REIMBURSEMENT”) WHICH, AFTER PAYMENT OF ANY FEDERAL, STATE AND LOCAL TAXES,
INCLUDING ANY FURTHER EXCISE TAX UNDER CODE SECTION 4999, WITH RESPECT TO OR
RESULTING FROM THE SPECIAL REIMBURSEMENT, WOULD PLACE MASKAL IN THE SAME
ECONOMIC POSITION THAT SHE WOULD HAVE ENJOYED IF THE EXCISE TAX HAD NOT APPLIED
TO SUCH PAYMENTS.


8.             TERMINATION FOR CAUSE. MASKAL’S EMPLOYMENT UNDER THIS AGREEMENT
MAY BE TERMINATED BY THE CORPORATION, IMMEDIATELY UPON WRITTEN NOTICE IN THE
EVENT AND ONLY IN THE EVENT OF THE FOLLOWING CONDUCT:  CONVICTION OF A FELONY OR
ANY OTHER CRIME INVOLVING MORAL TURPITUDE, WHETHER OR NOT RELATING TO MASKAL’S
EMPLOYMENT; HABITUAL UNEXCUSED ABSENCE FROM THE FACILITIES OF THE CORPORATION;
HABITUAL SUBSTANCE ABUSE; WILLFUL DISCLOSURE OF MATERIAL CONFIDENTIAL
INFORMATION OF THE CORPORATION AND/OR ITS SUBSIDIARIES OR OTHER AFFILIATES;
INTENTIONAL VIOLATION OF CONFLICTS OF INTEREST POLICIES ESTABLISHED BY THE BOARD
OF DIRECTORS; WANTON OR WILLFUL FAILURE TO COMPLY WITH THE LAWFUL WRITTEN
DIRECTIONS OF THE BOARD OR OTHER SUPERIORS; AND WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE THAT RESULTS IN DAMAGE TO THE INTERESTS OF THE CORPORATION AND ITS
SUBSIDIARIES OR OTHER AFFILIATES. SHOULD ANY OF THESE SITUATIONS OCCUR, THE
BOARD OF DIRECTORS AND/OR THE CHIEF EXECUTIVE OFFICER WILL PROVIDE MASKAL
WRITTEN NOTICE SPECIFYING THE EFFECTIVE DATE OF SUCH TERMINATION. UPON THE
EFFECTIVE DATE OF SUCH TERMINATION, ANY AND ALL PAYMENTS AND BENEFITS DUE MASKAL
UNDER THIS AGREEMENT SHALL CEASE EXCEPT FOR ANY ACCRUED AND VESTED BENEFITS
PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES, INCLUDING ANY
UNPAID AMOUNTS OWED UNDER THE INCENTIVE COMPENSATION PLAN.


9.             MAJOR TRANSACTION. IF, DURING THE TERM, THE CORPORATION
CONSUMMATES A MAJOR TRANSACTION AND MASKAL IS NOT THE EXECUTIVE VICE PRESIDENT
OF SALES WITH DUTIES AND RESPONSIBILITIES SUBSTANTIALLY EQUIVALENT TO THOSE
DESCRIBED HEREIN AND/OR IS NOT ENTITLED TO SUBSTANTIALLY THE SAME BENEFITS AS
SET FORTH IN THIS AGREEMENT, THEN MASKAL SHALL HAVE THE RIGHT TO TERMINATE HER
EMPLOYMENT UNDER THIS AGREEMENT AND SHALL BE ENTITLED TO THE BENEFITS SET FORTH
IN SUBPARAGRAPH 7(A), EXCEPT THAT THE SEVERANCE PERIOD SHALL MEAN THE PERIOD
FROM THE DATE OF TERMINATION OF EMPLOYMENT TO THE SECOND (2ND) ANNIVERSARY OF
THE DATE OF SUCH TERMINATION.  MASKAL SHALL PROVIDE THE CORPORATION WITH WRITTEN
NOTICE OF HER DESIRE TO TERMINATE HER EMPLOYMENT UNDER THIS AGREEMENT PURSUANT
TO THIS PARAGRAPH WITHIN ONE HUNDRED AND TWENTY (120) DAYS OF THE EFFECTIVE DATE
OF THE MAJOR TRANSACTION AND THE SEVERANCE PERIOD SHALL COMMENCE AS OF THE
EFFECTIVE DATE OF THE TERMINATION OF THIS AGREEMENT.  FOR PURPOSES OF THIS
PARAGRAPH, “MAJOR TRANSACTION” SHALL MEAN THE SALE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE

6


--------------------------------------------------------------------------------



CORPORATION, OR A MERGER, CONSOLIDATION, SALE OF STOCK OR SIMILAR TRANSACTION OR
SERIES OF RELATED TRANSACTIONS WHEREBY A THIRD PARTY (INCLUDING A “GROUP” AS
DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED)
ACQUIRES BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
CORPORATION REPRESENTING OVER FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER
OF THE CORPORATION; PROVIDED, HOWEVER, THAT A MAJOR TRANSACTION SHALL NOT IN ANY
EVENT INCLUDE A DIRECT OR INDIRECT PUBLIC OFFERING OF SECURITIES OF THE
CORPORATION, ITS PARENT OR OTHER AFFILIATES.


10.           NON-COMPETITION.  MASKAL AGREES THAT DURING (I) THE TERM; (II) THE
ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF THIS
AGREEMENT BY MASKAL PURSUANT TO PARAGRAPH 7(C) (VOLUNTARY TERMINATION); AND
(III) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF TERMINATION BY THE
CORPORATION PURSUANT TO PARAGRAPH 8 (TERMINATION FOR CAUSE), SHE SHALL NOT,
DIRECTLY OR INDIRECTLY, BE EMPLOYED OR OTHERWISE ENGAGED TO PROVIDE SERVICES TO
ANY FOOD MANUFACTURER OPERATING IN THE UNITED STATES OF AMERICA WHICH IS
DIRECTLY COMPETITIVE WITH ANY SIGNIFICANT ACTIVITIES CONDUCTED BY THE
CORPORATION OR ITS SUBSIDIARIES OR OTHER AFFILIATES WHOSE PRINCIPAL BUSINESS
OPERATIONS ARE IN THE UNITED STATES OF AMERICA.  MASKAL AGREES THAT HER
ENTITLEMENT TO THE BENEFITS SET FORTH IN SUBPARAGRAPH 7(A) ABOVE IS CONTINGENT
UPON HER COMPLIANCE WITH THE REQUIREMENTS OF THIS PARAGRAPH.


11.           CONFIDENTIALITY OF INFORMATION. MASKAL RECOGNIZES AND ACKNOWLEDGES
THAT DURING HER EMPLOYMENT BY THE CORPORATION, SHE WILL ACQUIRE CERTAIN
PROPRIETARY AND CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE
CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES (THE “INFORMATION”). MASKAL
AGREES THAT DURING THE TERM OF HER EMPLOYMENT UNDER THIS AGREEMENT AND
THEREAFTER, FOR ANY REASON WHATSOEVER, SHE SHALL NOT, DIRECTLY OR INDIRECTLY,
EXCEPT IN THE PROPER COURSE OF EXERCISING HER DUTIES UNDER THIS AGREEMENT, USE
FOR HER OR ANOTHER THIRD PARTY’S BENEFIT, DISCLOSE, FURNISH, OR MAKE AVAILABLE
TO ANY PERSON, ASSOCIATION OR ENTITY, THE INFORMATION. IN THE EVENT OF A BREACH
OR THREATENED BREACH BY MASKAL OF THE PROVISIONS OF THIS PARAGRAPH, THE
CORPORATION SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING HER FROM VIOLATING
THE PROVISIONS OF THIS PARAGRAPH. NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS PROHIBITING THE CORPORATION FROM PURSUING
ANY OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED BREACH. FOR
PURPOSES OF THIS PARAGRAPH, “INFORMATION” INCLUDES ANY AND ALL VERBAL OR WRITTEN
MATERIALS, DOCUMENTS, INFORMATION, PRODUCTS, PROCESSES, TECHNOLOGIES, PROGRAMS,
TRADE SECRETS, CUSTOMER LISTS OR OTHER DATA RELATING TO THE BUSINESS, AND
OPERATIONS OF THE CORPORATION AND/OR ITS SUBSIDIARIES OR OTHER AFFILIATES.


12.           SUPERSEDING AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND CONTAINS ALL THE AGREEMENTS BETWEEN THEM WITH
RESPECT TO THE SUBJECT MATTER HEREOF. IT ALSO SUPERSEDES ANY AND ALL OTHER
AGREEMENTS OR CONTRACTS, EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


13.           AGREEMENT AMENDMENTS.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED,
THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE AMENDED AT ANY TIME BY MUTUAL
AGREEMENT OF THE PARTIES, PROVIDED THAT BEFORE ANY AMENDMENT SHALL BE VALID OR
EFFECTIVE, IT SHALL HAVE BEEN REDUCED TO WRITING, APPROVED BY THE BOARD OF
DIRECTORS OR THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, AND SIGNED BY
THE CHAIRPERSON OF THE BOARD OF DIRECTORS OR THE CHIEF EXECUTIVE OFFICER AND
MASKAL.

7


--------------------------------------------------------------------------------



14.           INVALIDITY OR UNENFORCEABILITY PROVISION.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT
ITS OTHER PROVISIONS AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL ASPECTS AS IF
SUCH INVALID OR UNENFORCEABLE PROVISION HAD BEEN OMITTED.


15.           BINDING AGREEMENT; ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE CORPORATION AND MASKAL, THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. THE PARTIES RECOGNIZE AND ACKNOWLEDGE THAT
THIS AGREEMENT IS A CONTRACT FOR THE PERSONAL SERVICES OF MASKAL AND THAT THIS
AGREEMENT MAY NOT BE ASSIGNED BY HER NOR MAY THE SERVICES REQUIRED OF HER
HEREUNDER BE PERFORMED BY ANY OTHER PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF
THE CORPORATION.


16.           GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES.


17.           ENFORCING COMPLIANCE. IF MASKAL NEEDS TO RETAIN LEGAL COUNSEL TO
ENFORCE ANY OF THE TERMS OF THIS AGREEMENT EITHER AS A RESULT OF NONCOMPLIANCE
BY THE CORPORATION OR A LEGITIMATE DISPUTE AS TO THE PROVISIONS OF THE
AGREEMENT, THEN ANY FEES INCURRED IN SUCH EXPENSE BY MASKAL SHALL BE REIMBURSED
WHOLLY AND COMPLETELY BY THE CORPORATION IF MASKAL PREVAILS IN SUCH LEGAL
PROCEEDINGS.


18.           NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE WHEN DELIVERED, IF
DELIVERED IN PERSON, OR UPON RECEIPT IF MAILED BY OVERNIGHT COURIER OR BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
PARTIES AT THE ADDRESSES SET FORTH BELOW, OR AT SUCH OTHER ADDRESSES AS THE
PARTIES MAY DESIGNATE BY LIKE WRITTEN NOTICE:

To the Corporation at:

 

B&G Foods, Inc

 

 

 

 

Four Gatehall Drive

 

 

 

 

Suite 110

 

 

 

 

Parsippany, NJ 07054

 

 

 

 

 

 

 

 

 

 

 

 

To Maskal at:

 

her then current address included in the employment records of the

 

 

 

 

Corporation

 

 

 

[Signatures on Next Page]

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Maskal have executed this Agreement as
of the day and year first above written.

 

B&G FOODS, INC.

 

 

 

 

 

 

 

/s/ David L. Wenner

 

Name: David L. Wenner

 

Title: President and Chief Executive Officer

 

 

 

 

 

VANESSA E. MASKAL

 

 

 

 

 

 

 

/s/ Vanessa E. Maskal

 

9


--------------------------------------------------------------------------------